              Case 18-12734-mkn           Doc 161       Entered 01/16/19 12:40:49           Page 1 of 1
NVB 10−2(b) (Rev. 9/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−18−12734−mkn
                                                                CHAPTER 11
 SCHULTE PROPERTIES LLC


                                    Debtor(s)                   NOTIFICATION OF VERIFIED
                                                                PETITION REQUIREMENT




NOTICE IS GIVEN that the following document was recently filed:


158 − Notice of Appearance and Request for Notice with Certificate of Service Filed by MATTHEW L. JOHNSON
on behalf of SCHULTE PROPERTIES LLC (JOHNSON, MATTHEW)

In accordance with LR IA 11−2, "An attorney who is not a member of the bar of this court, who has been retained or
appointed to appear in a particular case may do so only with the permission of the court." Application for such
permission shall be by verified petition on the form furnished by the clerk and the required admission fee. An
attorney whose verified petition is pending shall take no action in the case beyond filing the first pleading or motion.
In bankruptcy cases, attorneys shall have fourteen (14) days after their first appearance to comply with the
provisions. Failure to comply timely with this rule may result in the striking of any and all documents previously
filed by such attorney, the imposition of other sanctions, or both.

LR IA 11−3 addresses the requirements for government attorneys.

The required forms for verified petition and designation of local counsel can be found at our web site
www.nvb.uscourts.gov.

The filing of a Notice of Appearance in a case requires the filing of a Verified Petition and Designation of Local
Counsel along with the required fee. Payments made in cash are not accepted. If you were only interested in
receiving notice in a case, the Notice of Appearance is not the appropriate document to be filed with the court. A
Notice to Withdraw the Notice of Appearance will need to be filed and then file a Request for Special Notice.



Dated: 1/16/19


                                                             Mary A. Schott
                                                             Clerk of Court
